DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 18 February 2021 is acknowledged.  Claims 13-20 are withdrawn as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites pH as an electrical property.  It is unclear how pH is an electrical property.  It is unclear whether pH is intended to be detected by the change in the electrical property or whether the claim is recited pH as an electrical property itself.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish (US 2004/0132220).
Fish teaches a device comprising:
a sensor array (plurality of pairs of electrode form an array of sensors to detect different analyte, par. 85 and 107) comprising a sensor having a first electrode and a second electrode (pair of conductive electrodes, 25 and 30, Fig. 1A and 1B; par. 85; electrode on lower surface and electrode on upper surface, par. 107), wherein the sensor is configured to measure a change in an electrical property in solution between the first electrode and the second electrode, said change in the electrical property being indicative of a presence of an analyte between the first electrode and the second electrode (change in conductivity is measured to detect analyte, par. 16 and 87; electrodes are spaced apart from each other therefore the analyte is between the first and second electrode when detected, par. 85 and 107; Fig. 1B; analyte detected in sample, par. 85; sample is a solution, blood, par. 89),
wherein the first electrode or first and second electrodes are shared with at least one other sensor of the sensor array (upper electrode is common to the array of 
With respect to claim 2, Fish teaches the electrical property is a change in conductance (par. 16 and 87).
With respect to claim 12, Fish teaches the sensor array comprising a capture element configured to position a particle having the analyte coupled thereto to a position between the first electrode and the second electrode (binding agents, 116 and 117 on surface of the lower electrode which is between first upper electrode and second lower electrodes, par. 85, Fig. 1A; electrically readable particle coupled to the analyte binds to the binding agent via the analyte, par. 86, Fig. 1B).

Claim(s) 1, 2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieber et al. (US 2010/0112546).
Lieber et al. teach a device comprising:
a sensor array (sensor array, par. 27) comprising a sensor having a first electrode and a second electrode (first elongate electrode and second electrode spaced from the first electrode, par. 27; each sensor includes first and second electrodes, par. 188), wherein the sensor is configured to measure a change in an electrical property in solution between the first electrode and the second electrode, said change in the electrical property being indicative of a presence of an analyte between the first electrode and the second electrode (nanowire is in electrical communication and between the first and second electrode and has a reaction entity that interacts with the analyte, interaction results in a change in electrical property that indicates the presence 
wherein the first electrode is shared with at least one other sensor of the sensor array (first elongate electrode is in common with the plurality of second electrodes with each second electrode being part of a separate sensor, par. 128; Fig. 4A-4C).
With respect to claim 2, Lieber et al. teach the electrical property is a change in conductance (par. 125).
With respect to claim 12, Lieber et al. teach the sensor array comprising a capture element configured to position an analyte coupled thereto to a position between the first electrode and the second electrode (reaction entity on the nanoscale wire, nanoscale wire is between first and second electrodes and therefore positions analyte between the first and second electrodes, par. 188).  Although Lieber et al. do not specifically teach a particle positioned between the first and second electrode, this limitation is drawn to a functional limitation of the capture element and does not impart any further structural limitations on the claim.  The particle is not considered part of the claimed invention.  The prior art must only be capable of performing any recited functional limitation.  The capture element taught by Lieber et al. binds to an analyte and positioning it between the first and second electrodes (par. 188).  Therefore the capture element is considered capable of positioning a particle between the first and second electrodes if the analyte is bound to a particle and meets the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieber et al. (US 2010/0112546).
Lieber et al. teach 10,000 or more sensing regions (par. 187) and a nanowire density of 1-2 nanowires per 100 micrometer2 (par. 358), 2 nanowires per 100 micrometer2 would result in a sensor pitch of 100 micrometers or less.  
Lieber et al. fail to teach at least 262,155 sensing regions, 1,048,576 sensing regions or 100,000,000 sensing regions and a pitch of 100 micrometers or less, 50 micrometers or less or 1 to 50 micrometers.
However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is .

Claims 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieber et al. (US 2010/0112546) in view of Credo et al. (US 2014/0190824).
Lieber et al. teach 10,000 or more sensing regions (par. 187) and a nanowire density of 1-2 nanowires per 100 micrometer2 (par. 358), 2 nanowires per 100 micrometer2 would result in a sensor pitch of 100 micrometers or less, and microarray having a high density of nanoscale wires (sensors) (par. 187).
Lieber et al. fail to teach at least 262,155 sensing regions, 1,048,576 sensing regions or 100,000,000 sensing regions and a pitch of 100 micrometers or less, 50 micrometers or less or 1 to 50 micrometers.

It would have been obvious to one having ordinary skill in the art before the invention was made to use as the number of sensors in the device of Lieber et al., at least 100,000,000 sensors as taught by Credo et al., in order to detect a desired number of analyte (Credo, par 62).  
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lieber teaches more than 10,000 sensing regions, which encompasses the 100,000,000 taught by Credo.  Furthermore, Lieber et al. teach a high density array of electrode sensors and Credo teaches that 100,000,000 electrode sensors may be present in a high density array of electrode sensors.
Regarding the pitch of the sensors, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the .

Claims 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2004/0132220).
Fish teaches testing hundreds of thousands of sequences simultaneously, which would require hundreds of thousands of electrodes in the sensor array (par. 159), but fail to teach a specific amount of sensors being at least 262,155 sensing regions, 1,048,576 sensing regions or 100,000,000 sensing regions and a pitch of 100 micrometers or less, 50 micrometers or less or 1 to 50 micrometers.
However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6 and 8 of U.S. Patent No. 10,570,449 (‘449). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘449 is drawn to a method, but teaches a step of providing a device and therefore encompasses the device.
‘449 recites a method comprising: providing an array of sensors comprising a sensor having a first electrode (transmitter electrode) and a second electrode (receiver electrode), wherein the sensor measures a change in an electrical property that is 
wherein at least one of the first electrode and said second electrode is shared with at least one other sensor of the sensor array (transmitter electrode or receiver electrode is coupled to at least another sensor in the array of sensors, claim 1).
With respect to claim 2, ‘449 recites the electrical property is impedance (claim 1).
With respect to claims 3-11 ‘449 is not specific with respect to the claimed number of sensors and pitch between each sensor.  However, since ‘449 recites a plurality of sensors there is necessarily a number of sensors and a pitch between the sensors and it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 3-11 are for any particular purpose or solve any stated problem, and the prior art teaches that the number of sensors and pitch between the sensors may be varied depending on the desired number of targets to be sensed and overall desired device 
With respect to claim 12, ‘449 recites the sensor array comprising a capture element (claims 4 and 6) configured to position a particle having the analyte coupled thereto at a position between the first electrode and second electrode (claim 8).

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 9,809,852 (‘852). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘852 is drawn to a method, but teaches a step of providing a device and therefore encompasses the device.
‘852 recites a method comprising: providing an array of sensors comprising a sensor having a first electrode (transmitter electrode) and a second electrode (receiver electrode), wherein the sensor measures a change in an electrical property that is indicative of a presence or an absence of an analyte between the first electrode and the second electrode (measure change in impedance in a flowpath between the first and second electrode and detecting the biological molecule, claim 1),
wherein at least one of the first electrode and said second electrode is shared with at least one other sensor of the sensor array (transmitter electrode or receiver electrode is coupled to at least another sensor in the array of sensors, claim 1).
With respect to claim 2, ‘852 recites the electrical property is impedance (claim 1).

With respect to claim 12, ‘852 recites the sensor array comprising a capture element (template nucleic acid, claim 1) configured to position a particle having the analyte coupled thereto at a position between the first electrode and second electrode (claim 6).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE BROWN/           Primary Examiner, Art Unit 1641